                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KENNETH ROBERSON,
              Plaintiff,                          No. 17-13166
v.                                                District Judge Paul D. Borman
                                                  Magistrate Judge R. Steven Whalen
NORFOLK SOUTHERN RAILWAY
CO.,
              Defendant.
                                        /

                                         ORDER
       For the reasons and under the terms stated on the record on November 15, 2018,

Plaintiff’s Motion to Compel Discovery and to Extend Close of Discovery [Doc. #15] is
GRANTED.

       A number of the disputed issues were resolved before the hearing on November

15, 2018. The Court orders as follows regarding the issues set forth in the parties’ Joint
List of Unresolved Issues [Doc. #22].

       Defendant will provide responses to Interrogatory No. 3 with respect to Mike
Grace and B. Stanley.
       As to Interrogatory No. 13, specifically subparts (f)( and (g), and Request for

Production No. 4, Defendant will undertake a diligent and good-faith search for
responsive documents/information, and will produce any responsive material that is
located. If there is no responsive material within Defendant’s custody or control,

Defendant will produce to Plaintiff an affidavit so indicating, and also indicating what
was done in an effort to locate responsive material.


                                            -1-
       As to Defendant’s Rule 30(b)(6) witness regarding Topics 3 and 7, Defendant’s
witness, Mr. Myrick, will produce a sworn statement to the effect that Defendant has no

witness who could testify as to these topics, and that Defendant has no responsive
documents other than those previously produced.

       Defendant will produce the above material no later than November 29, 2018.
       The discovery cut-off date is extended to January 2, 2019.
       IT IS SO ORDERED.
                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: November 25, 2018




_________________________________________________________________
                     CERTIFICATE OF SERVICE
       I hereby certify on November 25, 2018, I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on November 25, 2018.
                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen




                                            -2-
